DETAILED ACTION
In response to communication filed on 8/1/2022.
Claims 1 and 16-18 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: after transmitting a status report frame, receiving a trigger frame for triggering transmission of an aggregated physical layer data unit (A-PPDU) that includes an aggregate of hybrid automatic repeat request (HARQ) data units, in which the trigger frame includes information on a timing offset between a receiving station and other stations transmitting HARQ data units in the A-PPDU and the receiving station determines a timing designated for receiving stations based upon the timing offset and the timing offset is determined based upon differences of timing of arrival of the status report frame of the receiving station and status report frames of other stations at an access point, as specified in independent claims 1 and 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412